743 N.W.2d 911 (2008)
Thomas OWCZAREK, a Taxpayer of the Fitzgerald Public Schools, and Fitzgerald Public Schools, Plaintiffs-Appellants,
v.
STATE of Michigan, DEPARTMENT OF EDUCATION, Department of Management & Budget, and Treasurer of the State of Michigan, Defendants-Appellees.
Docket No. 135241. COA No. 273322.
Supreme Court of Michigan.
February 6, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the September 11, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.